SENTENCIA
El Ministerio Público presentó una acusación contra José A. Cedeño Laclaustra por violación al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, Ley Núm. 4 de 23 de junio de 1971, según enmendada, 24 L.P.R.A. see. 2401. Esto luego de que agentes del Negociado de Rentas Internas del Departamento de Hacienda ocuparan dos pa-quetes con sustancias controladas que se encontraban en la maleta de éste, la cual había sido examinada por los referidos agentes a través de una maquina de rayos X cuando Cedeño Laclaustra arribó a Puerto Rico en un vuelo procedente de Pennsylvania.
Oportunamente, el acusado interpuso una moción de su-presión de evidencia amparada en la Regla 234 de Proce-dimiento Criminal, 34 L.P.R.A. Ap. II, en la cual alegó que la sustancia controlada incautada era producto de un re-*744gistro ilegal, por lo que no debía admitirse en evidencia. Sin embargo, tanto el foro de primera instancia como el tribunal apelativo la denegaron. Cedeño Laclaustra acudió entonces ante nos y reprodujo, esencialmente, sus plantea-mientos en torno a la ilegalidad del registro realizado.
Luego de examinar las comparecencias de las partes y estudiar a fondo la controversia planteada, se expide el auto de “certiorari” y se dicta sentencia en la que se revoca el dictamen del foro apelativo y se ordena la supresión de la evidencia incautada mediante un registro ilegal. Se de-vuelve el caso al Tribunal de Primera Instancia para que continúen los procedimientos conforme lo aquí resuelto.
Así lo pronunció y manda el Tribunal y certifica la Se-cretaria del Tribunal Supremo. El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad, a la que se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Rebollo López. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente. El Juez Asociado Señor Corrada Del Río disintió sin opinión escrita. El Juez Asociado Señor Rivera Pérez se inhibió.
— O —